DETAILED ACTION
Election/Restrictions
Newly submitted claim 21 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 21 recites a method for calculating the consumption rate of pellets.  None of the previously presented claims recite this subject matter.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

 “communications module configured to notify a user of the at least one pellet level in the hopper of the pellet grill”, as recited in claim 16, and similarly recited in claim 18

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure, as it relates to the Species I embodiment, are:

communications module [Wingdings font/0xE0] a transmitter for transmitting a signal

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nuesmeyer (US 4922889 A) in view of Barkhouse (US 20090126714 A1).
Regarding claim 1, Nuesmeyer discloses or suggests a pellet grill, comprising: 
a main grilling cavity (27, Fig. 7) (note: a grilling cavity is simply a chamber that can be heated to grill food; the chamber 27 is a heated chamber and can be used to grill food); 
a hopper (43, Fig. 7) configured to contain particulate fuel prior to combustion of the fuel; and 
a detection system configured to detect multiple threshold pellet levels in the hopper of the pellet grill (a first set and a second set of level sensors are disclosed at different levels, a first set to detect when approximately 75% has been burned and a second set to detect when the hopper is approximately empty; see col. 3, lines 26-47),
the multiple threshold pellet levels positioned above a bottom of the hopper (the bottom of the hopper is the downward facing edge forming the outlet) (the first and second set of sensors are placed on the inner sidewall of the hopper, see col. 3, lines 39-41, and not on the downward facing edge forming the outlet of the hopper; see annotated Fig. 5 below; see also the example configuration and its associated discussion in the “Response to Arguments” section below), the detection system including: 
at least one light emitting device (“light source”) positioned at each of the multiple threshold pellet levels in the hopper (col. 3, lines 26-47); and 
at least one light sensor (“receiver”) positioned in another portion of the hopper, the at least one light sensor configured to detect light from the at least one light emitting device (col. 3, lines 26-47).

    PNG
    media_image1.png
    557
    778
    media_image1.png
    Greyscale

Nuesmeyer fails to disclose:
wherein the detection system is configured to estimate the time left until the hopper is empty.

Barkhouse teaches a detection system (36+50) configured to detect a fuel level of a grill, and wherein the detection system is configured to estimate the time left until the fuel tank is empty (para. 111).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Nuesmeyer wherein the detection system is configured to estimate the time left until the hopper is empty.  The motivation to combine is so that the user can be notified when to refill the hopper with fuel.  
Regarding claim 2, Nuesmeyer discloses a firepot (35, Fig. 4) configured to contain combusting particulate fuel; and an auger (41, Fig. 4) for conveying particulate fuel from the hopper to the firepot. 
Regarding claim 3, Nuesmeyer discloses wherein the hopper (43) comprises a lid (44, Fig. 7).  
Regarding claim 4, Nuesmeyer discloses wherein the detection system is configured to detect at least one pellet level of the multiple threshold pellet levels in the hopper of the pellet grill while the lid is closed (the lid is not linked in any way with the detection system) (col. 3, lines 26-47).    
Regarding claim 5, Nuesmeyer discloses wherein the detection system comprises at least one sensor configured to detect at least one condition in the pellet grill (col. 3, lines 26-47).   
Regarding claim 7, Nuesmeyer discloses wherein the at least one light-emitting device and the at least one sensor are configured such that particulate fuel within the hopper will prevent light emitted by the at least one light-emitting device from impinging on the at least one sensor when a level of the particulate fuel is at or above an associated threshold level of the multiple threshold pellet levels in the hopper, and such that light emitted by the at least one light-emitting device impinges on the at least one sensor when a level of the particulate fuel is below the associated threshold level in the hopper (col. 3, lines 26-47).       
Regarding claim 16, Nuesmeyer discloses wherein the detection system comprises a communications module (light transmitter) configured to notify a user of the at least one pellet level of the multiple threshold pellet levels in the hopper of the pellet grill (col. 3, lines 26-31).  
Regarding claim 17, Nuesmeyer discloses a method for detecting at least one pellet level in a hopper of a pellet grill, the method comprising: detecting multiple threshold pellet levels above a bottom of the hopper using a sensor and multiple signal source devices, wherein at least one signal source device of the multiple signal source devices is position at each of the multiple threshold pellet levels; and estimating a time left until the hopper is empty (see rejection of claim 1).  
Regarding claim 18, Nuesmeyer discloses notifying a user of at least one pellet level of the multiple threshold pellet levels in the hopper using a communication module (see rejection of claim 16).  
Regarding claim 19, Nuesmeyer discloses detecting at least one pellet level of the multiple threshold pellet levels in the hopper using the sensor without opening a lid of the hopper (see rejection of claim 4).  
Regarding claim 20, Nuesmeyer discloses where the sensor is a light sensor (col. 3, lines 26-47).       
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nuesmeyer (US 4922889 A) in view of Barkhouse (US 20090126714 A1), as applied to claim 1, and further in view of Matlin (US 20100025509 A1)
Regarding claim 8, Nuesmeyer discloses wherein the detection system comprises at least two light-emitting devices, and wherein the at least one sensor is located and configured to detect light emitted by the at least two light- emitting devices (there are two sets of detection devices, one set detects when about 75% of the hopper is empty and a second set stops the auger when the hopper is almost empty; each set comprises an emitter and a receiver) (col. 3, lines 26-47).

Nuesmeyer fails to disclose:
wherein the at least two light-emitting devices is configured to emit different wavelengths of light.
However, Matlin teaches a bin level detection system comprising a plurality of light-emitting devices and a plurality of receivers (para. 48), and wherein the plurality of light-emitting devices is configured to emit different wavelengths of light (para. 48 states that the emitted radiation can be in the visible spectrum, and it is known that the visible light spectrum comprises a plurality of different wavelengths).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Nuesmeyer wherein the at least two light-emitting devices is configured to emit different wavelengths of light (i.e., the light emitting devices and sensors can emit and receive light in the visible spectrum) since Nuesmeyer discloses a generic level sensor based on using light, and Matlin teaches a suitable level sensor based on using visible light.  

Response to Arguments
Applicant's arguments filed 7/20/2022 have been fully considered but they are not persuasive. 
Applicant asserts:
Nuesmeyer does not teach or suggest the outlet as recited by the Office or that the second set of sensors are placed on the inner sidewall of the hopper, and not on the downward facing edge forming the outlet of the hopper. Rather, Neusmeyer teaches that the second set of sensors is at the delivery end 46 of the hopper 43. See Nuesmeyer, col. 3, In. 3 8-40. The delivery end 46 of the hopper 43 in Neusmyer can clearly be seen in FIGS. 5 and 7 to be at the interface between the hopper 43 and the burn pot 35 which is at the bottom of the hopper 43.  

Furthermore, Nuesmeyer teaches that when the second set of sensors "is activated feed auger 41 automatically stops." Id., col. 3, In. 40-42. Thus, the second set of sensors are acting as an empty hopper sensor rather than a sensor positioned above the bottom of a hopper configured to be used in conjunction with the low fuel level sensor to estimate the time left until the hopper is empty. Therefore, to the extent that the Office is arguing that the position of the second set of sensors be modified, such a modification would result in the second set of sensors being unsatisfactory for their intended purpose.

Examiner’s response:
Nuesmeyer states, in col. 3, lines 39-41, that “[a] second set of sensors (not shown) is attached to opposite sides of the storage hopper 43 at delivery end 46.”  The opposite sides are the opposite sides of the inner sidewall.  The delivery end 46 is some region near the very bottom of the hopper.  The very bottom of the hopper is the downward facing edge, which is not the inner sidewall.  Even if the second set of sensors were placed at the very bottom of the inner sidewall, the threshold pellet level must be above a bottom of the hopper (see diagram below).  This is because the sensors have a thickness, which means the sensors must be above the bottom edge of the hopper.  

    PNG
    media_image2.png
    376
    728
    media_image2.png
    Greyscale

				       Example Configuration


Applicant asserts:
There is no teaching or suggestion in Nuesmeyer or Barkhouse that would motivate a person of ordinary skill in the art to modify the teachings of Nuesmeyer or Barkhouse i
Examiner’s response:
The Examiner respectfully disagrees.  Barkhouse, in para. 111, provides a motivation for making the modification.  



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762